   Case 20-11595-amc          Doc 28     Filed 07/01/20 Entered 07/01/20 14:33:32             Desc Main
                                         Document     Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                                          :
         Orly Zeewy                                             :       Case No.: 20-11595(AMC)
                                                                :
         Debtor                                                 :       Chapter 13

         EXPEDITED MOTION FOR AUTHORITY TO SELL REAL PROPERTY FREE
                    AND CLEAR OF LIENS AND ENCUMBRANCES

         NOW INTO COURT COMES, Orly Zeewy, hereinafter referred to as “Debtor”, and brings this

Motion to Sell Real Property under Eastern District of Pennsylvania Local Rule 6004-1 and Section 363

of the United States Bankruptcy Code and in support thereof avers the following:


         1.   Debtor commenced the instant Chapter 13 matter on March 13, 2020 by filing a Voluntary

              Petition.

         2.   The Chapter 13 Plan has not yet been confirmed.

         3.   The subject real property is located at 1405 Greywall Lane, Wynnewood, PA 19096

              (hereinafter referred to as “the property”).

         4.   Debtor believes it to be in her best financial interest to sell the property.

         5.   In furtherance of the sale, Debtor retained the services of Thomas Lowy, a licensed realtor

              with Keller Williams Realty Devon-Wayne.

         6.   On or about May 26, 2020, Debtor, by and through her realtor entered into an Agreement of

              Sale of the property in the amount of $325,000. A true and correct copy of the Agreement

              of Sale is attached hereto and labeled as Exhibit “A.”
   Case 20-11595-amc         Doc 28    Filed 07/01/20 Entered 07/01/20 14:33:32             Desc Main
                                       Document     Page 2 of 2



       7.    The Buyers, Asaf Zeeve Erlich and Michal Monselise, are not an insiders of the Debtor and

             the sale represents and arms-length transaction between the parties made without fraud

             and/or collusion.

       8.    From the sale proceeds the Debtor intends to satisfy the mortgage and home equity liens held

             by PHH Mortgage Services and USAA Federal Savings Bank.

       9.    The Debtor is desirous of receiving the total exemption in the sum of $25,150.00 from her

             portion of the sale proceeds plus any sums remaining after all claims are satisfied.

       10.   An expedited hearing is humbly requested as the settlement date for the sale of the subject

             property is scheduled for July 15, 2020


       WHEREFORE, Debtor, respectfully requests that the Court enter an Order: (i) Granting this

Motion, (ii) Authorizing the Debtor to sell the Property to the proposed buyer under the terms of that

Agreement for the Sale of Real Estate free and clear of liens, claims interests and encumbrances, and, (iii)

Granting the Debtor such other and further relief to which they may be justly entitled.




Dated: July 1, 2020                                          /s/Brad J. Sadek, Esq

                                                             Attorney for Debtor
                                                             Sadek and Cooper, LLC.
                                                             1315 Walnut Street, #502
                                                             Philadelphia, PA 19107
                                                             215-545-0008
